                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT


CHADWICK J. ST. LOUIS,           :
     Plaintiff,                  :
                                 :
    v.                           :    Case No. 3:18cv1590(AWT)
                                 :
McCLAIN, ET AL.                  :
     Defendants.                 :


             ORDER DISMISSING AMENDED COMPLAINT

    On September 24, 2018, the plaintiff, Chadwick J. St.

Louis, an inmate currently housed at the Garner

Correctional Institution (“Garner”) in Newtown,

Connecticut, filed a complaint pro se pursuant to 42 U.S.C.

§ 1983 against eight Connecticut Department of Correction

(“DOC”) and Correctional Managed Health Care officials for

violating his constitutional rights.     See Compl. [Doc.#1].

The court dismissed his complaint with leave to amend

because it improperly joined four unrelated causes of

action, in violation of Federal Rule of Civil Procedure 20.

But the court gave the plaintiff an opportunity to amend

his complaint stating one of those four causes of action.

See Initial Review Order [Doc.#8].     On November 14, 2018,

the plaintiff filed an amended complaint.    Am. Compl.

[Doc.#9].   However, as discussed below, the amended

complaint fails to state a plausible claim for relief.
I.   Legal Standard

     Pursuant to 28 U.S.C. § 1915A, this court must review

prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to

state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from

such relief.   Although detailed allegations are not

required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the

grounds upon which they are based and to demonstrate a

right to relief.   Bell Atlantic v. Twombly, 550 U.S. 544,

555-56 (2007).   Conclusory allegations are not sufficient.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   The plaintiff

must plead “enough facts to state a claim to relief that is

plausible on its face.”   Bell Atlantic, 550 U.S. at 570.

Nevertheless, it is well-established that “[p]ro se

complaints ‘must be construed liberally and interpreted to

raise the strongest arguments that they suggest.’”     Sykes

v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013)

(quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006)).




                              2
II.   Factual Allegations

      On February 15, 2018, Correctional Officer McLain

issued the plaintiff a disciplinary report (“DR”) for

conspiring to convey contraband into MacDougall-Walker

Correctional Institution (“MWCI”), a Class-A offense, in

violation of DOC Administrative Directive 9.5.1           Am. Compl.

¶ 1; Pl.’s Ex. A [Doc.#9 at 11].         The DR had the wrong

date, time, and location of the alleged violation and

lacked sufficient evidentiary support.          Am. Compl. ¶¶ 6, 8.

Moreover, conspiring to convey contraband into a DOC

facility is not listed as an offense under Administrative

Directive 9.5.     Id. at ¶ 8.

      Lieutenant Roy “reviewed and signed off” on the DR,

but he “was not impartial” in evaluating the DR because he

is the “intelligence/security lieutenant” to whom McLain

directly reports.     Am. Compl. ¶¶ 1, 7.       It was Roy’s duty

to ensure that the DR was supported by sufficient evidence.

Id. at 7.

      The plaintiff was placed in segregation shortly after

McLain issued the DR.      Am. Compl. ¶ 1.      He pleaded not




      1 DOC Administrative Directive 9.5(12)(F) prohibits the “[m]aking,

transferring or possessing” of any contraband in a DOC facility.
Contraband is defined as “[a]nything not authorized to be in an
inmate’s possession, used in an unauthorized or prohibited manner or
altered in any way.” DOC Administrative Directive 9.5(3)(G).

                                   3
guilty to the charge but was told that he would remain in

segregation until after his DR hearing.       Am. Compl. ¶ 2.

    On March 15, 2018, the plaintiff met with Disciplinary

Hearing Officer Prior.    Am. Compl. ¶ 2.     The plaintiff gave

Prior a copy of his written defense to the DR.        Id.; Pl.’s

Ex. B [Doc.#9 at 12].    He was subsequently found guilty of

the DR and received as sanctions fifteen days of punitive

segregation, thirty days loss of visitation, and thirty

days loss of mail privileges.       Am. Compl. ¶ 2.   On March

19, 2018, he was transferred from MWCI to Garner.        Id.

    The plaintiff appealed the DR finding to District

Administrator Angel Quiros, contending that Prior’s finding

of guilt violated due process.       Am. Compl. ¶¶ 3, 9; Pl.’s

Ex. C [Doc.#19 at 13].    He attached to his appeal the

written defense that he had previously given to Prior.           Am.

Comp. ¶ 3.   Quiros denied the plaintiff’s appeal,

concluding that Prior’s finding of guilt was reasonable

based on the evidence presented at the DR hearing,

including video surveillance footage, and that no due

process violation occurred.     Id. at ¶¶ 3, 10; Pl.’s Ex. D

[Doc.#9 at 14].

    While at Garner, the plaintiff was informed that, in

addition to the sanctions he received at MWCI, his contact

visits were suspended for two years because he had been

                                4
found guilty of a Class-A offense.      Am. Compl. ¶ 4.    The

plaintiff filed an administrative appeal with respect to

this decision, but the appeal was denied.      Id.; Pl.’s Ex. E

[Doc.#9 at 15].

      As a result of the DR finding, the plaintiff spent a

total of thirty-three days in segregation.      Am. Compl. at

17.   While in segregation, he was denied his personal

property, including his television, radio, clocks, clothes,

mail, and commissary items, church services, phone

privileges, recreation, and contact visits.      Id.   Due to

his diagnosed post-traumatic stress disorder (“PTSD”) and

hypertension, the plaintiff suffered severe emotional

distress, “extreme anxiety,” and “a great loss of quality

of life.”   Id.

III. Analysis

      The plaintiff claims that the defendants, McLain, Roy,

Prior, and Quiros, violated his Fourteenth Amendment rights

to due process and equal protection of the laws and his

Eighth Amendment protection against cruel and unusual

punishment by placing him in segregation and denying him

various privileges based on an unsubstantiated DR.        Am.

Compl. at 17.     He seeks monetary, injunctive, and

declaratory relief.     Id. at 18.   However, the plaintiff has

failed to state a claim upon which relief could be granted.

                                5
  A. Fourteenth Amendment Due Process

    The plaintiff claims that the defendants

violated his Fourteenth Amendment right to procedural due

process by subjecting him to disciplinary action for a

baseless charge.   The standard analysis for a claim of a

violation of procedural due process “proceeds in two steps:

We first ask whether there exists a liberty or property

interest of which a person has been deprived, and if so we

ask whether the procedures followed by the State were

constitutionally sufficient.”       Swarthout v. Cooke, 562 U.S.

216, 219 (2011) (per curiam).

    In the prison context (i.e. involving someone whose

liberty interests have already been severely restricted

because of his confinement in a prison), a prisoner must

show that he was subjected to an “atypical and significant

hardship . . . in relation to the ordinary incidents of

prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

In Sandin, the Supreme Court concluded that a prisoner who

was subject to a disciplinary term of thirty days of

confinement in restrictive housing did not sustain a

deprivation of a liberty interest that was subject to

protection under the Due Process Clause.       See id. at 486.

In Davis v. Barrett, 576 F.3d 129 (2d Cir. 2009), the court

stated:

                                6
    “Factors relevant to determining whether the plaintiff
    endured an ‘atypical and significant hardship’ include
    ‘the extent to which the conditions of the disciplinary
    segregation differ from other routine prison conditions'
    and ‘the duration of the disciplinary segregation
    imposed compared to discretionary confinement.’ ” Id.
    (quoting Wright v. Coughlin, 132 F.3d 133, 136 (2d
    Cir.1998)). This Court noted in Colon v. Howard, 215
    F.3d 227 (2d Cir. 2000), that restrictive confinements
    of less than 101 days do not generally raise a liberty
    interest warranting due process protection, and thus
    require proof of conditions more onerous than usual. Id.
    at 231–32 & n. 5. We have also stated that SHU
    confinements of fewer than 101 days “could constitute
    atypical and significant hardships if the conditions
    were more severe than the normal SHU conditions . . . or
    a more fully developed record showed that even
    relatively   brief   confinements   under   normal   SHU
    conditions were, in fact, atypical.”

Davis, 576 F.3d at 133 (quoting Palmer v. Richards, 364

F.3d 60, 65 (2d Cir. 2004)).   Thus, courts analyzing

prisoner due process claims must examine the actual

punishment received, as well as the conditions and duration

of the punishment.   See Palmer, 364 F.3d at 64.

    As to the second step of the analysis, the procedural

safeguards to which the plaintiff is entitled before being

deprived of a constitutionally significant liberty interest

are well-established.   These requirements include: (1)

written notice of the charges; (2) the opportunity to

appear at a disciplinary hearing and a reasonable

opportunity to present witnesses and evidence in support of

the defense, subject to the correctional institution’s

legitimate safety and penological concerns; (3) a written

                               7
statement by the hearing officer explaining his decision

and the reasons for the action being taken; and (4) in some

circumstances, the right to assistance in preparing a

defense.   See Wolff v. McDonnell, 418 U.S. 539, 564–69

(1974); Sira v. Morton, 380 F.3d 57, 69 (2d Cir. 2004).

    In this case, the plaintiff alleges that, as a result

of the DR finding, he was placed in segregation for thirty-

three days, far less than what the Second Circuit generally

considers to be an “atypical and significant hardship”

based on just the length of segregated confinement.     In

addition to the length of segregated confinement, the

plaintiff alleges that he was denied his personal property,

mail, church services, contact visits, phone privileges,

commissary privileges, and recreation.   These deprivations

are insufficient to establish an “atypical and significant

hardship.”   See Chavis v. Chappius, No. 06-CV-543S (WMS),

2015 WL 1472117, at *14 (W.D.N.Y. Mar. 31, 2015)

(deprivation of exercise and religious services does not

create “atypical and significant hardship”); Holland v.

Goord, No. 05-CV-6295, 2006 WL 1983382, at *7 (W.D.N.Y.

Jul. 13, 2006) (seventy-seven days in segregation during

which prisoner was deprived of television, phone, packages,

commissary, and religious services did not create protected

liberty interest).   Therefore, the plaintiff has not

                              8
alleged sufficient facts showing that he was entitled to

due process protection.

    Even if the plaintiff’s placement in segregation and

loss of privileges amounted to an “atypical and significant

hardship,” he has not alleged any facts showing that the

defendants deprived him of any specific procedural

safeguards during the disposition of his DR charge.    He

does not allege that they deprived him of adequate notice

of the charge, the opportunity to present a defense, the

right to representation, or a written explanation of the

decision.   His claims that the DR contained inaccurate

information and no evidentiary support and that Lieutenant

Roy did not make an impartial decision on the DR are

conclusory and devoid of any supporting facts.   Based on

the foregoing, the plaintiff’s Fourteenth Amendment due

process claim is dismissed for failure to state a claim

upon which relief could be granted.

  B. Fourteenth Amendment Equal Protection

    The Supreme Court has recognized that “[t]he Equal

Protection Clause of the Fourteenth Amendment commands that

no State shall ‘deny to any person within its jurisdiction

the equal protection of the laws,’ which is essentially a

direction that all persons similarly situated should be

treated alike.”   City of Cleburne v. Cleburne Living Ctr.,

                              9
473 U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457 U.S.

202, 216 (1982)).   The plaintiff may state an equal

protection violation under the “class of one” theory.       To

state a valid class-of-one claim, he must allege that he

“has been intentionally treated differently from others

similarly situated and that there is no rational basis for

the difference in treatment.”    Village of Willowbrook v.

Olech, 528 U.S. 562, 564 (2000).

    The plaintiff claims that the defendants’

handling of the DR violated his Fourteenth Amendment right

to equal protection of the laws.     He has not, however,

alleged any facts showing that the defendants treated him

differently than any other inmate.    Thus, there are no

facts alleged to support an equal protection claim under

the Fourteenth Amendment and that claim is being dismissed

for failure to state a claim upon which relief could be

granted.

  C. Eighth Amendment Conditions of Confinement

    Finally, the plaintiff claims that the thirty-three

days he spent in segregation without personal property,

mail, phone privileges, church services, commissary,

contact visits, and recreation amounted to cruel and

unusual punishment in violation of the Eighth Amendment.



                                10
    The Eighth Amendment's prohibition on cruel and

unusual punishment includes a prohibition on inhumane

conditions of confinement.   Phelps v. Kapnolas, 308 F.3d

180, 185 (2d Cir. 2002) (citing Farmer v. Brennan, 511 U.S.

825, 828 (1994)).   The standard for an inhumane conditions

claim contains both an objective and a subjective

component:   objectively, "the prison officials'

transgression" must be "'sufficiently serious'"' and

subjectively, "the officials [must have] acted, or omitted

to act, with a 'sufficiently culpable state of mind,' i.e.

with 'deliberate indifference to inmate health or safety.'"

Id. (quoting Farmer, 511 U.S. at 834).   "Under the

objective element, while the Constitution 'does not mandate

comfortable prisons,' inmates may not be denied 'the

minimal civilized measure of life's necessities.'"      Alster

v. Goord, 745 F. Supp. 2d 317, 335 (S.D.N.Y. 2010) (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).      Thus, prison

officials cannot "deprive inmates of their 'basic human

needs—e.g., food, clothing, shelter, medical care, and

reasonable safety.'"   Id. (quoting Helling v. McKinney, 509

U.S. 25, 32 (1993)).   Prison officials cannot expose

prisoners to conditions that may pose an unreasonable risk

of serious damage to the prisoners' future health.      Id.

(citing Phelps, 308 F.3d at 185).

                              11
      The alleged deprivations in this case (loss of phone,

personal property, mail, contact visits, religious

services, commissary, and recreation) do not amount to

cruel and unusual punishment under these standards.       See

Marrero v. Weir, No. 3:13-CV-0028 (RNC), 2014 WL 4799228,

at *3 (D. Conn. Sept. 26, 2014) (loss of phone and

visitation privileges do not amount to sufficiently serious

deprivation under Eighth Amendment).    The plaintiff has not

alleged facts showing that he was deprived of any life

necessities or subjected to any harsh conditions while in

segregation.   His allegation that the confinement caused

him severe emotional distress and anxiety is insufficient

to support the Eighth Amendment claim because there are no

facts suggesting that any of the defendants were even aware

of his condition, let alone that they acted with deliberate

indifference to his health or safety.    Therefore, the

Eighth Amendment claim is also being dismissed for failure

to state a claim upon which relief could be granted.

IV.   Conclusion

      The plaintiff’s amended complaint [Doc.#9] fails to

state a claim upon which relief could be granted.

Therefore, this case is hereby DISMISSED under 28 U.S.C. §

1915A.   The Clerk is directed to enter judgment in favor of

the defendants and close this case.

                              12
    It is so ordered.

    Signed this 5th day of December 2018 at Hartford,

Connecticut.



                                 __________/s/AWT____________
                                       Alvin W. Thompson
                                 United States District Judge




                            13
